1
     Joshua Trigsted WSBA#42917
2    Trigsted Law Group, P.C.
3    5200 SW Meadows Rd, Ste 150
     Lake Oswego, OR 97035
4
     888-247-4126 ext. 1
5    866-927-5826 facsimile
     Josh@tlgconsumerlaw.com
6
     Attorney for Plaintiff
7

8                                 UNITED STATES DISTRICT COURT
9
                               WESTERN DISTRICT OF WASHINGTON
10
                                                AT SEATTLE
11
     JANET MCCRACKEN,                            )         Case No.: 2:17-cv-00112-JLR
12
                                                 )
                                                           PLAINTIFF’S NOTICE OF PERFECTION
13       Plaintiff,                              )         OF SETTLEMENT
                                                 )
14                       vs.                     )
                                                 )
15
     MERCHANTS CREDIT CORPORATION, )
16                                               )
         Defendant.                              )
17                                               )
18
         Plaintiff, by and through counsel, hereby         alerts the Court that the settlement of this case

19   has been recently perfected, and that Plaintiff wishes for the case to be dismissed. Plaintiff requests
20   that the Court re-close the case and strike the status conference set for January 18, 2019.
21

22

23                                                      Dated this 16th day of January, 2018.
24
                                                             By:_s/Joshua Trigsted____
25                                                           Joshua Trigsted
                                                             Trigsted Law Group, P.C.
26
                                                             Attorney for Plaintiff
27

28                                                                          Trigsted Law Group, P.C.
                                                                            5200 SW Meadows Rd, Ste 150
                                                                            Lake Oswego, OR 97035
                                                                            (888) 247-4126

                                                       1
